July 14, 1919. The opinion of the Court was delivered by
This was an action by plaintiff against defendant for damages for alleged breach of contract for marriage. The case was heard before Special Judge Greene, and a jury, at Spartanburg, S.C. and resulted in a verdict of $5,000 actual damages to the plaintiff; the action being both for actual *Page 229 
and punitive damages, but the verdict of jury was only for actual damages. After entry of judgment, defendant appeals.
The first exception imputes error in refusing to strike out all of the testimony of plaintiff relating to a supposed contract of marriage entered into between the plaintiff and defendant, for the reason that under the testimony offered, plaintiff was absolutely uncertain as to the time of performance, and, therefore, within the statute of frauds. This exception is overruled. There is nothing to show that the contract was not to be performed within one year, so as to bring it within the statute of frauds. Had the evidence shown that the contract was one that was not to be performed within one year, then that would have brought it within the statute of frauds. A mutual promise to marry can be made in parole; need not be in writing. Such parole agreement is valid, and is excluded from the operation of the statute of frauds. It is not essential to the right of action that any definite time should have been fixed for the marriage.
The second exception complains that evidence of seduction of the plaintiff by defendant, in the absence of allegations in the complaint that the act was done by virtue of the promise to marry, is incompetent and should have been received. This exception is overruled.
The plaintiff testified that under the promise of marriage she was seduced against her will by force, persuasion, and promise of marriage. This evidence was competent to go to the jury for their consideration, as the issues were: (1) Did the defendant make the promise to marry — was that promise mutual between plaintiff and defendant? (2) Did the defendant break that promise? (3) If so, was the plaintiff damaged, and how much in dollars and cents? His Honor, in his general charge instructing the jury as to compensatory damages, stated the law lucidly and correctly, and also charged defendant's request embodying the same *Page 230 
principles. The fact that plaintiff was seduced under promise of marriage was clearly admissible in evidence as an aggravation of damages for the jury to consider in arriving at their verdict.
Exception 3 is overruled. His Honor correctly charged the law, and committed no error as complained of.
Exception 4 is overruled, as his Honor did not commit the error alleged in the exception to have been committed by him.
Exception 5 is overruled. The jury did not award any punitive damages, but only rendered a verdict for actual damages.
Judgment affirmed.